Citation Nr: 9908945	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board notes that, at the veteran's hearing held at the RO 
in August 1997, the veteran indicated that he had had 
equilibrium problems since his ear surgery in 1959.  The 
Board is unclear whether the veteran's statement constitutes 
a request to reopen the previously denied claim of 
entitlement to service connection for dizziness and loss of 
balance that was previously denied by an April 1990 rating 
decision.  This matter is referred to the RO for 
clarification and appropriate action.



FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran currently has Level II hearing acuity 
bilaterally.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.87, 
Diagnostic Code 6100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
service-connected hearing loss should be increased to 20 
percent to reflect more adequately the severity of his 
symptomatology.  He asserts that his hearing has worsened 
since the 1950s, when he was assigned a 20 percent disability 
evaluation for hearing loss, and now necessitates the use of 
hearing aids.  

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, as the 
veteran has asserted that his hearing loss has worsened, the 
Board finds that the veteran has presented a claim that is 
well grounded.  The Board also is satisfied that all relevant 
evidence has been obtained and properly developed, and that 
no further assistance to the veteran is required to fulfill 
the duty to assist.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155.  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (1998).  The degree of 
disability resulting from service-connected defective hearing 
is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables contained in 38 
C.F.R. § 4.87.

By rating decision dated July 1953, the RO granted the 
veteran service connection and assigned him a 20 percent 
evaluation for otitis media with defective hearing.  In 
September 1959, after the veteran had undergone an ear 
operation, the RO assigned the veteran a temporary total 
evaluation followed by a 20 percent evaluation and a 
noncompensable evaluation.  The noncompensable evaluation has 
remained in effect since November 1959.  In June 1996, the RO 
evaluated the veteran's hearing loss and otitis media 
separately.  In January 1997, the veteran filed a claim for 
an increased evaluation for hearing loss. 

During a VA examination in May 1996, an audiometer revealed 
the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
55
60
70
59
LEFT
55
55
65
80
64

The veteran speech recognition of 88 percent in the right ear 
and of 84 percent in the left ear.

The veteran underwent two private evaluations in May 1996.  
During one evaluation, average puretone decibel loss of 60 
bilaterally was noted.  During the other evaluation, speech 
discrimination of 80 percent in the right ear and of 90 
percent in the left ear was noted. 

On VA examination in February 1997, the following pure tone 
thresholds, in decibels, were shown:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
60
70
80
66
LEFT
60
65
65
80
68

The veteran had speech recognition of 96 percent in the right 
ear and of 92 percent in the left ear.

In July 1997, the veteran's private physician wrote that the 
veteran's hearing had decreased and necessitated the constant 
use of hearing aids.  The same month, a private audiologist 
evaluated the veteran and noted unaided speech discrimination 
of 96 percent in the right ear and of 88 percent in the left 
ear.  She diagnosed moderately severe mixed hearing loss 
bilaterally and recommended the continued use of hearing 
aids.    

The veteran has undergone two VA examinations in the last 
three years, the findings of which differ.  The most recent 
VA audiological examination report reflects that in February 
1997, the veteran had level II hearing bilaterally.  The May 
1996 VA audiological examination report discloses level III 
hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VI.  
However, when both examinations results are applied to the 38 
C.F.R. § 4.87, Table VII, a noncompensable evaluation is 
warranted under Diagnostic Code 6100.  

The average puretone decibel loss findings and speech 
discrimination scores of the veteran's May 1996, June 1996, 
and July 1997 private audiological examinations are 
unacceptable for evaluation purposes.  As it is unclear how 
the findings were derived, the Board cannot verify that 
private testing conformed to VA standards.  Regardless, 
however, even applying the findings to 38 C.F.R. § 4.87, 
Table VI, it is clear that the veteran has, at worst, level 
III hearing acuity bilaterally.  Again, this level hearing 
does not warrant a compensable evaluation under 38 C.F.R. 
§ 4.87, Table VII. 

The Board acknowledges the veteran's contention that his 
hearing loss now necessitates the use of hearing aids.  
However, evaluations derived from the rating schedule are 
intended to properly allow for improvement through hearing 
aids.  See 38 C.F.R. § 4.86.  In other words, the use of 
hearing aids does not influence the assigned evaluation.  At 
present, the veteran's hearing deficit (improved through 
hearing aids) has not been shown to be of such severity to 
warrant a compensable evaluation under applicable schedular 
standards.

Finally, the Board finds that the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The veteran has not asserted and the 
evidence of record does not show that the veteran's hearing 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, an extraschedular is not shown to be 
warranted under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable evaluation for hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


